Citation Nr: 1622487	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, to include entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to November 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied a rating higher than 50 percent for the service-connected PTSD with depressive disorder. 

In May 2015, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file.  Upon review of the transcript, the Board discovered that a portion of the hearing had not been recorded, apparently due to equipment failure, and that a reading of the transcript did not indicate how much was missing.  After efforts to recover the recording of the missing portion were unsuccessful, the Board in October 2015 notified the Veteran's representative, who then filed a Motion for New Hearing and Motion to Expedite, which was granted.  The Veteran was scheduled for another videoconference hearing before a Veterans Law Judge in March 2016, but after notification was sent to him in February 2016 regarding the hearing, he failed to appear without explanation.  Therefore, the Board will proceed with a review of the evidence in this case, to include the incomplete transcript of May 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's testimony at the May 2015 Board hearing suggests that his service-connected PTSD with depressive disorder has worsened.  He last underwent a VA examination in August 2012, at which time the examiner felt that his disability was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  During the hearing, however, the Veteran appeared to manifest symptoms that typify criteria for a higher rating, such as circumlocutory speech, a possible hallucinatory experience (he reported seeing his deceased parents in a white sheet in his room upon awakening that morning), problems with concentration in an occupational setting (as a teacher's aide), and difficulty in maintaining employment (he was not presently employed).  Given the evidence that strongly suggests a material change in the Veteran's condition and the VA's duty to assist the Veteran in obtaining evidence adequate to decide the claim, an additional examination is warranted.  38 C.F.R. §§ 3.159(c)(4), 3.327.

Moreover, at the Board hearing the Veteran indicated that he has received treatment at the Vet Center since 2010.  The undersigned held the record open for 60 days in order to give him an opportunity to obtain his treatment records.  Subsequently, records of the Vet Center were submitted, but they are dated no later than July 2013 and they were accompanied by a medical release signed by the Veteran indicating that there were Vet Center records dated up to June 2015.  Thus, it appears that the most recent records, if any, were not obtained.  The Board also notes that the most recent VA outpatient records on file are dated no later than June 2014.  Therefore, prior to affording him a VA examination, the RO should seek to obtain all recent treatment records of the Veteran.  

The Veteran testified at the Board hearing that he was unemployed and that he was unable to continue his last job because he had problems with his focus and "burn out."  It is noted that in a January 2012 statement, a Vet Center counselor felt that the Veteran's PTSD symptoms would affect his ability to retain employment if he was able to secure a job.  

While initially denied in (but not specifically appealed from) the February 2012 rating decision, the Veteran's TDIU claim is considered part of his claim for an increased rating for PTSD when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  In this case, given the Veteran's testimony, the issue of entitlement to TDIU has been reasonably raised by the record, is considered part of the increased rating claim on appeal, and must therefore be developed and adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a TDIU rating, to include requesting the Veteran to complete a TDIU application.

2.  Obtain updated records of the Veteran's treatment for a psychiatric disability from the Vet Center beginning in July 2013 and from the VA medical center/clinic beginning in June 2014.   

3.  Afford the Veteran a VA psychiatric examination to determine the current level of severity of his service-connected PTSD with depressive disorder.  The Veteran's claims files must be made available to the examiner for review. 

The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and should comment upon the frequency and severity of the Veteran's PTSD/depressive disorder symptoms.  The examiner should also specifically comment upon the effect of the service-connected disability upon industrial impairment and opine as to whether he is able to establish and maintain effective relationships.  To that end, the examiner should comment upon a January 2012 statement from a Vet Center counselor, who asserted that if the Veteran secured a job he probably would be unable to retain it due to his PTSD symptoms of depression, anxiety, isolation, anger, nightmares, and flashbacks.  

A provider must include rationale for all opinions.

4.  After completion of the above, readjudicate the claims for a higher rating for PTSD, to include TDIU.  If the benefits sought remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case, and afford him opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




